Name: Commission Regulation (EC) NoÃ 198/2008 of 3 March 2008 amending for the 92nd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: politics and public safety;  international affairs;  Asia and Oceania;  free movement of capital;  European construction
 Date Published: nan

 4.3.2008 EN Official Journal of the European Union L 59/10 COMMISSION REGULATION (EC) No 198/2008 of 3 March 2008 amending for the 92nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 20 February 2008, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 59/2008 (OJ L 22, 25.1.2008, p. 4). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Islamic Jihad Group (alias (a) Jamaat al-Jihad, (b) Libyan Society, (c) Kazakh Jamaat, (d) Jamaat Mojahedin, (e) Jamiyat, (f) Jamiat al-Jihad al-Islami, (g) Dzhamaat Modzhakhedov, (h) Islamic Jihad Group of Uzbekistan, (i) al-Djihad al-Islami, (j) Zamaat Modzhakhedov Tsentralnoy Asii) under the heading Legal persons, groups and entities shall be replaced by: Islamic Jihad Group (alias (a) Jamaat al-Jihad, (b) Libyan Society, (c) Kazakh Jamaat, (d) Jamaat Mojahedin, (e) Jamiyat, (f) Jamiat al-Jihad al-Islami, (g) Dzhamaat Modzhakhedov, (h) Islamic Jihad Group of Uzbekistan, (i) al-Djihad al-Islami, (j) Zamaat Modzhakhedov Tsentralnoy Asii, (k) Islamic Jihad Union). (2) The entry Fahd Muhammad Abd Al-Aziz Al-Khashiban (alias (a) Fahad H. A. Khashayban, (b) Fahad H. A. al-Khashiban, (c) Fahad H. A. Kheshaiban, (d) Fahad H. A. Kheshayban, (e) Fahad H. A. al-Khosiban, (f) Fahad H. A. Khasiban, (g) Fahd Muhammad Abd Al-Aziz al-Khashayban (h) Fahd Muhammad Abd al-Aziz al-Khushayban, (i) Fahad al-Khashiban, (j) Fahd Khushaiban, (k) Fahad Muhammad A. al-Khoshiban, (l) Fahad Mohammad A. al-Khoshiban, (m) Abu Thabit, (n) Shaykh Abu Thabit, (o) Shaykh Thabet, (p) Abu Abdur Rahman, (q) Abdur Abu Rahman). Date of birth: 16.10.1966. Place of birth: Aniza, Saudi Arabia. Other information: Involved in the financing of and otherwise provided assistance to Abu Sayyaf Group under the heading Natural persons shall be replaced by: Fahd Muhammad Abd Al-Aziz Al-Khashiban (alias (a) Fahad H. A. Khashayban, (b) Fahad H. A. al-Khashiban, (c) Fahad H. A. Kheshaiban, (d) Fahad H. A. Kheshayban, (e) Fahad H. A. al-Khosiban, (f) Fahad H. A. Khasiban, (g) Fahd Muhammad Abd Al-Aziz al-Khashayban (h) Fahd Muhammad Abd al-Aziz al-Khushayban, (i) Fahad al-Khashiban, (j) Fahd Khushaiban, (k) Fahad Muhammad A. al-Khoshiban, (l) Fahad Mohammad A. al-Khoshiban, (m) Fahad Mohammad Abdulaziz Alkhoshiban, (n) Abu Thabit, (o) Shaykh Abu Thabit, (p) Shaykh Thabet, (q) Abu Abdur Rahman, (r) Abdur Abu Rahman). Date of birth: 16.10.1966. Place of birth: Oneiza, Saudi Arabia. Passport No: G477835 (issued on 26.6.2006, expires on 3.5.2011). Nationality: Saudi Arabian. Other information: Involved in the financing of and otherwise provided assistance to Abu Sayyaf Group. (3) The entry Abdul Rahim Al-Talhi (alias (a) Abdul-Rahim Hammad al-Talhi, (b) Abd Al-Rahim Hamad al-Tahi, (c) Abdulrheem Hammad A Altalhi, (d) Abe Al-Rahim al-Talahi, (e) Abd Al-Rahim Al Tahli, (f) Abd al-Rahim al-Talhi, (g) Abdulrahim Al Tahi, (h) Abdulrahim al-Talji, (i) Abd-Al-Rahim al Talji, (j) Abdul Rahim, (k) Abu Al Baraa Al Naji, (l) Shuwayb Junayd. Address: Buraydah, Saudi Arabia. Date of birth: 8.12.1961. Place of birth: Al-Taif, Saudi Arabia. Passport No: F275043, issued on 29.5.2004, expires on 5.4.2009. Nationality: Saudi Arabian. Other information: Involved in the financing of, arms supply to and otherwise provided assistance to Abu Sayyaf Group under the heading Natural persons shall be replaced by: Abdul Rahim Al-Talhi (alias (a) Abdul-Rahim Hammad al-Talhi, (b) Abd Al-Rahim Hamad al-Tahi, (c) Abdulrheem Hammad A Altalhi, (d) Abe Al-Rahim al-Talahi, (e) Abd Al-Rahim Al Tahli, (f) Abd al-Rahim al-Talhi, (g) Abdulrahim Al Tahi, (h) Abdulrahim al-Talji, (i) Abd-Al-Rahim al Talji, (j) Abdul Rahim Hammad Ahmad Al-Talhi, (k) Abdul Rahim, (l) Abu Al Baraa Al Naji, (m) Shuwayb Junayd. Address: Buraydah, Saudi Arabia. Date of birth: 8.12.1961. Place of birth: Al-Shefa, Al-Taif, Saudi Arabia. Passport No: F275043 (issued on 29.5.2004, expires on 5.4.2009). Nationality: Saudi Arabian. Other information: Involved in the financing of, arms supply to and otherwise provided assistance to Abu Sayyaf Group. (4) The entry Muhammad Abdallah Salih Sughayr (alias (a) Muhammad Abdallah Salih Al-Sughayir, (b) Muhammad Abdallah Salih Al-Sughaier, (c) Muhammad Abdallah Salih Al-Sughayer, (d) Mohd Al-Saghir, (e) Muhammad Al-Sugayer, (f) Muhammad Abdallah Salih Al-Sughair, (g) Muhammad Abdallah Salih Al-Sugair, (h) Muhammad Abdallah Salih Al-Suqayr, (i) Abu Bakr, (j) Abu Abdullah. Date of birth: (a) 20.8.1972, (b) 10.8.1972. Place of birth: Al-Karawiya, Saudi Arabia. Other information: Involved in the financing of, arms supply to, recruitment for and otherwise provided assistance to Abu Sayyaf Group under the heading Natural persons shall be replaced by: Muhammad Abdallah Salih Sughayr (alias (a) Muhammad Abdallah Salih Al-Sughayir, (b) Muhammad Abdallah Salih Al-Sughaier, (c) Muhammad Abdallah Salih Al-Sughayer, (d) Mohd Al-Saghir, (e) Muhammad Al-Sugayer, (f) Muhammad Abdallah Salih Al-Sughair, (g) Muhammad Abdallah Salih Al-Sugair, (h) Muhammad Abdallah Salih Al-Suqayr, (i) Mohammad Abdullah S Ssughayer, (j) Abu Bakr, (k) Abu Abdullah. Date of birth: (a) 20.8.1972, (b) 10.8.1972. Place of birth: Al-Karawiya, Oneiza, Saudi Arabia. Passport No: E864131 (issued on 30.12.2001, expired on 6.11.2006). Nationality: Saudi Arabian. Other information: Involved in the financing of, arms supply to, recruitment for and otherwise provided assistance to Abu Sayyaf Group.